COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS
                                             §

  DEREK THOMAS KELLY,                           §               No. 08-19-00044-CR

                       Appellant,               §                 Appeal from the

  v.                                            §           County Criminal Court No. 2

  THE STATE OF TEXAS,                           §             of El Paso County, Texas

                        State.                  §               (TC# 20170C09263)

                                            §
                                          ORDER

       The Court GRANTS the Appellant’s third motion for extension of time within which to

file the brief until June 22, 2019. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO

FILE THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Richard Esper, the Appellant’s attorney, prepare the

Appellant’s brief and forward the same to this Court on or before June 22, 2019.

       IT IS SO ORDERED this 23rd day of May, 2019.

                                                    PER CURIAM

Before McClure, C.J., Rodriguez, and Palafox, JJ.